PER CURIAM:
Eric Arthur Walton appeals the district court’s orders denying his petition for a writ of error coram nobis and motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Walton v. United States, No. CA-03-207-1-IMK (N.D.W. Va. May 6, 2005; May 17, 2005). We deny Walton’s motions for judicial notice and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED